DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 	The remarks filed on 09/01/2021 are acknowledged and have been fully considered.  Claims 1-9 and 11 are pending. Claim 10 was previously cancelled.  Claims 1-9 and 11 are now under consideration on the merits. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112 (a) (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of treating a disease, disorder, or condition associated with extracellular matrix (ECM) abnormality in a corneal endothelium in a subject having Fuchs’ endothelial corneal dystrophy or a disorder related to Fuchs’ endothelial corneal dystrophy, comprising the step of administering a medicament comprising an effective amount of a transforming growth factor-beta (TGF-beta) signal inhibiting agent to the subject.  Applicants are not in possession of all the species within the genus of any transforming growth factor-beta (TGF-beta) signal inhibiting agent as recited in instant claims 1-4, 6-9 and 11.  Specifically, Applicants are not in possession of TGF-beta signal inhibiting agents which are aptamers of TGF-beta and aptamers of a TGF-beta receptor. 
The instant specification discloses inhibiting TGF-beta signaling with SB431542 to suppress overproduction of ECM (see Example 5) and suppressing expression of 
The prior art discloses a peptide aptamer Trx-SARA which inhibits Smad (see Connolly et al., Fig. 3, see Zhao et al., Fig. 2), Trx-FoxH1 which inhibits TGF-beta induced Smad-FoxH1 interaction (see Cui et al., abstract, Fig. 8), oligonucleotide aptamers S58 and S68 that target TGF-β receptor II (see Zhu et al., Fig. 2, Fig. 3) and a single stranded DNA thioaptamer targeting TGF-β1 (see Kang et al., Fig 1, Fig. 3).  However, the prior art does not disclose the effects of the aptamers on ECM production in a corneal endothelial cell nor does the prior art disclose the effects of the aptamers as they relate to the treatment of Fuchs’ endothelial corneal dystrophy or a related disorder.  
The specification does not disclose any aptamers of TGF-beta or any aptamers of a TGF-beta receptor.  The specification does not disclose any correlation between the structure of the aptamers to how the aptamers can affect the production of ECM in corneal endothelial cells and the relation to treating Fuch’s endothelial corneal dystrophy or a related disorder.  The specification does not disclose any methods of treating a disease, disorder or condition associated with extracellular matrix (ECM) abnormality in a corneal endothelium in a subject having Fuchs’ endothelial corneal dystrophy or a disorder related to Fuchs’ endothelial corneal dystrophy with aptamers of TGF-beta or any aptamers of a TGF-beta receptor.
transforming growth factor-beta (TGF-beta) signal inhibiting agent as recited in instant claims 1-4, 6-9 and 11.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Okumura’2013 (Inhibition of TGF-b Signaling Enables Human Corneal Endothelial Cell Expansion In Vitro for Use in Regenerative Medicine, PLoS ONE 8(2), February, 2013; Applicant IDS; Of Record) in view of Okumura’2011 (The New Therapeutic Concept of Using a Rho Kinase Inhibitor for the Treatment of Corneal Endothelial Dysfunction, Cornea 2011;30(Suppl. 1):S54–S59; Of Record) and Herrerias (US 2012/0315256; Pub. Dec. 13, 2012; Of Record) and as evidenced by Ho (Cell Line of Fuchs’ Corneal Dystrophy Produces Abnormal Extracellular Matrix, Poster presentation, May 6, 2013; Applicant IDS; Of Record) and Eghrari (Fuchs’ corneal dystrophy, Expert Rev Ophthalmol. 2010 April 5(2): 147–159; Of Record).  
Regarding claims 1, 2 and 11, Okumura’2013 teaches patients with Fuchs corneal endothelial dystrophy suffer vision loss due to loss of corneal endothelial function with regards to maintaining corneal transparency (abstract).  Okumura’2013 teaches that inhibition of TGF-β with SB431542 (a TGF-beta signal inhibiting agent) counteracted the fibroblastic transformation of the endothelial cells and maintained endothelial physiological functions and reduced the expression of collagen and fibronectin (ECM proteins) (abstract).  Okumura’2013 teaches SB431542 enables efficient in vitro expansion of human endothelial cells (HCECs) (abstract).  Okumura’2013 tested the effects of SB431542 in primate and human corneal 
Okumura’2013 does not teach the administration of an effective amount of SB431542to a subject having Fuchs endothelial corneal dystrophy. 
Okumura’2011 teaches the administration of small molecules such as Y-27632 that affect the corneal endothelial cells as eye drops in subjects with Fuchs corneal endothelial dystrophy (abstract). Okumura’2011 teaches that since Y-27632 enhances cell proliferation in vitro, it can be used in vivo also as a new pharmacological intervention for the treatment of corneal endothelial dysfunction as less invasive therapy (abstract). Okumura’2011 teaches Fuchs’ endothelial dystrophy results in corneal haziness (pg. S54, col. 2 para. 1).
Herrerias teaches the use of TGF-beta 1 inhibitors for the treatment of corneal fibrosis/haze (abstract).  Herrerias teaches administration of a therapeutically effective amount of the TGF-beta 1 inhibitor topically to the eyes of the subject as drops (par. [0128,0130,0134,0145]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer SB431542 of Okumura’2013’ in Herrerias’ eye drops to subjects with Fuchs corneal endothelial dystrophy, because Okumura’2011 teaches that small molecules that affect expansion of corneal endothelial cells in vitro can be used in methods to treat subjects with Fuchs dystrophy.  Since Okumura’2013 teaches that SB431542 inhibits TGF-beta in corneal endothelial cells and helps in the maintenance of cell function and reduces ECM protein deposition in in-vitro cell line of Fuchs’ corneal dystrophy, and that SB431542 can be used in methods 
Regarding the limitation of ‘ECM abnormality in a corneal endothelium in a subject having Fuch’s endothelial corneal dystrophy’, it was known in the art that Fuchs’ corneal dystrophy endothelial cell lines have abnormal ECM deposition (evidence for this knowledge is provided in a poster presentation by Ho et al., see title, Fig. 2).  Regarding the limitation ‘wherein the TGF-beta signal inhibiting agent alone is effective to treat the disease, disorder or condition’ it is an inherent outcome of the method step.  Since Okumura’2013 in view of Okumura’2011 and Herrerias as combined teach the administration of SB431542 (a TGF-beta signal inhibiting agent) to a subject with Fuchs’ corneal dystrophy, the method of Okumura’2013 in view of Okumura’2011 and Herrerias would meet this limitation.
Regarding claim 3, the limitation that “the disease, disorder, or condition further comprises corneal opacity in Fuchs’ corneal endothelial dystrophy” is met in the method of Okumura’2013 in view of Okumura’2011 and Herrerias as evidenced by Egharri.  Eghrari states that Fuchs’ corneal dystrophy is characterized by diffuse corneal opacity (see Eghrari pg. 1 para. 1). 
Regarding claims 4-7, Okumura’2013 teaches SB431542 (claims 4,5) enables efficient in vitro expansion of human endothelial cells (HCECs) (abstract). SB431542 is 
Regarding claims 8 and 9, Herrerias teaches the formulation of the TGF-beta inhibitors as eye drops in formulations comprising pharmaceutical excipients (par. [0145,0188,0189]).
The combination of Okumura’2013, Okumura’2011 and Herrerias renders claims 1-9 and 11 obvious.

Response to Arguments
Applicant's arguments filed on 09/01/2021 have been fully considered but are not persuasive.  Applicants summarize the individual teachings of Okumura’2013, Okumura’2011, Herrerias et al.,, Ho et al., and Eghrari et al., (see pgs. 2-6) and argue the combined teachings of the cited art does not teach the method recited in instant claims (see page 3 para. 2).  Applicants argue that Okumura’2013 does not disclose the use of SB431542 as a medicament for treating Fuchs’ endothelial corneal dystrophy.   Applicants argue that Okumura’2013 only teaches SB431542 as one component of a culture medium to maintain HCEC cells in vitro (see remarks filed 09/01/2021 pg. 3 paras. 3-4, pg. 5 para. 1).  Applicants argue that one of ordinary skill would not be motivated to use a component of the culture medium disclosed by Okumura’2013 for in-vivo administration to treat a disease disclosed by Okumura’2011 because Okumura’2011 discloses a different compound Y-27632 which functions differently from in vitro effect cannot be associated with in vivo pharmaceutical effect of a particular compound and cite the disclosures of journal articles Hollander et al., Rodriguez et al., Wang et al., and Climo et al., (see remarks pg. 4 last 2 paras) and therefore there is no reasonable expectation that SB431542 would have the desired effect in vivo.  Applicants argue that Ho et al., and Herrerias et al., do not cure the deficiencies of Okumura’2013 and Okumura’2011.  Applicants argue that Ho et al., merely discloses that ECM abnormality is one symptom of Fuchs’ endothelial corneal dystrophy and does not teach the use of SB431542 for treating it.  Applicants argue Herrerias merely discloses the use of TGF-beta inhibitor to treat corneal fibrosis/haze occurring in a different region of the eye and does not teach treating Fuchs’ endothelial corneal dystrophy with a TGF-beta inhibitor (see pg. 5 para. 2-3). 
These arguments are not persuasive because it is noted applicants argue against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As discussed above, the combined teachings of Okumura’2013, Okumura’2011 and Herrerias do teach the administration of SB431542 to subjects to treat Fuchs’ corneal endothelial dystrophy.  Okumura’2013 teaches SB431542 enables efficient in vitro expansion of human endothelial cells (HCECs) and reduced the expression of collagen and fibronectin (ECM proteins) (abstract).  Okumura’2013 tested the effects of SB431542 (a TGF-beta signal inhibiting agent) in primate and human corneal 
Applicants argue that Okumura’2013 merely teaches SB431542 to maintain HCEC in in vitro culture and does not teach SB431542 can be used to restore normal cell function lost due to Fuchs’ endothelial corneal dystrophy. Applicants cite Example 6 of the present application to argue the unexpected effect of using SB431542 in a disease model to restore cell function to normal. However, the results of Example 6 show that SB431542 suppressed overproduction of extracellular matrix in corneal endothelial cells in a Fuchs’ endothelial dystrophy disease model (see Fig. 9, pg. 72 of specification). This effect is an inherent effect of SB431542 and the suppression of ECM would occur inherently when SB431542 is cultured with corneal endothelial cells. It was known that Fuchs’ corneal dystrophy endothelial cell lines have abnormal ECM deposition (evidence for this knowledge is provided in a poster presentation by Ho et al., see title, Fig. 2). It was known that TGF-β stimulates ECM production and one can prevent retinal damage caused by aberrant ECM by sequestering TGF-β (see par. [0010] of Nixon et al., (US 2002/0115589; Of Record). Okumura’2013 teaches that inhibition of TGF-β with SB431542 counteracted the fibroblastic transformation of the endothelial cells and maintained endothelial physiological functions and reduced the expression of collagen and fibronectin (ECM proteins) (abstract).  Okumura’2013 tested the effects of SB431542 in primate and human corneal endothelial cell lines (Fig. 4-6).  Okumura’2013 suggests that SB431542 can be used for treatment of corneal endothelial dysfunctions (see Discussion pg. 10 col. 2 para. 2). Therefore, it is expected that when SB431542 is cultured with iFECD cells (which are human corneal endothelial 
It is also noted that applicants argue that without the demonstration of in vivo effects a person of ordinary skill in the art would not have reasonably expected that SB431542, based solely on in vitro data disclosed in Okumura’2013 would have the desired effect in vivo (see pg. 7 lines 5-7). This argument is not persuasive because Okumura’2013 does suggest that SB431542 can be used for treatment of corneal endothelial dysfunctions (see Discussion pg. 10 col. 2 para. 2). It is also noted that the instant disclosure only discloses in vitro data in Examples 1-6 and does not disclose any in vivo data in subjects.
The rejections of claims 1-9 and 11 under 35 U.S.C. 103 as being obvious over Okumura’2013 in view of Okumura’2011 and Herrerias are maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657